DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beghelli (2006/0139161) in view of Beghelli (2019/0045601) referred to as Beghelli’01.
Claim 1, Beghelli discloses an inspection device for emergency lighting equipment (Figs. 6-8), comprising: 
a switch (CTK1, Fig. 8) having an input end (ACCIN), a control end (CTK3) and an output end (ACCOUT), the input end being used to couple with an alternating current power source (see Fig. 7, ACIN plug is coupled with AC source), and the output end being used to couple with an emergency lighting device (see Figs. 6-7, ACOUT is coupled to lighting device L1-L3); 
a photo sensing element (LL SENS, Fig. 8) for sensing a lighting state of the emergency lighting device (see P[0164]…the microprocessor CTK5 detects the correctness of the emergency function by detecting and measuring the luminous flux emitted by the emergency unit L itself via the light sensor LLSENS…); and 
a control module (CTK2-CTK11, Fig. 8), powered by the alternating current power source and having a control circuit (CTK5), a wireless communication unit (CTK11) and an antenna (antenna connected to CTK11, Fig. 8 and see P[0126]..antenna..), where the control circuit is coupled to the wireless communication unit to receive commands from a remote control device (see P[0033]…remote control unit CU…, and see P[0096]-[0099]) and transmit a detection result to the remote control device via the antenna (see P[0034]-[0035]… remote PC becomes the system's console and all the systems' functions are available from the remote location…); the control circuit is coupled to the photo sensing element to receive the lighting state of the emergency lighting device and generate the detection result according to the lighting state (see P[0164] and P[0056]… the control unit CU is able to send commands and receive information to/from every emergency light unit L1-L13…); and the control circuit (CTK5, Fig. 8) is coupled to the control end (CTK3) of the switch to control an electrical connection between the input end (ACCIN) and the output end (ACCOUT) of the switch.
Thus, Beghelli discloses the invention substantially as claimed, but does not disclose the remote control device as a handheld device.
However, in the same field of endeavor, Beghelli’01 discloses a smart phone 11, Fig. 1 for controlling and testing of an emergency lighting apparatus 12 which doesn’t require specific system parts, by using the smart phone as remote control device is practically and economically beneficial since the smart phone is common used device that can use by anybody with a download software application (app).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the remote control device of Beghelli as a smart phone, as taught by Beghelli’01 for controlling and testing of an emergency lighting apparatus 12 which doesn’t require specific system parts, by using the smart phone as remote control device is practically and economically beneficial since the smart phone is common used device that can use by anybody with a download software application (app).
Claim 2, Beghelli discloses the inspection device for emergency lighting equipment as disclosed in claim 1, wherein the switch further includes a manual control end for an operator to manually determine whether to connect the alternating current power source to the emergency lighting device via the output end of the switch (see P[0040]-[0043]…a single button….one switch…).
Claim 3, Beghelli discloses the inspection device for emergency lighting equipment as disclosed in claim 1, wherein the switch is a relay (CTK1 is a relay).
Claim 4, Beghelli discloses the inspection device for emergency lighting equipment as disclosed in claim 1, wherein the wireless communication unit uses a wireless communication mechanism to communicate with the handheld device, and the wireless communication mechanism is selected from a group consisting of infrared, RF (see P[0013]…RF…), WiFi, Bluetooth, and ZigBee.
Claim 5, Beghelli discloses the inspection device for emergency lighting equipment as disclosed in claim 4, wherein the wireless communication mechanism is an encoded wireless communication mechanism (see P[0027]…data packet…).
Claim 6, Beghelli in view of Beghelli’01 disclose the claimed invention except for wherein the control module generates the detection result according to a comparison of the lighting state with a threshold. It would have been obvious to one of ordinary skill before the effective filing date of the claim invention was made to generates the detection result according to a comparison of the light state with a threshold since it was known in the art that light level is compared with a threshold or reference level for determining whether a lighting components is bad or good.  
Claim 7, Beghelli discloses the inspection device for emergency lighting equipment as disclosed in claim 1, wherein the emergency lighting device includes an exit instruction text or pattern (EXIT, Fig. 7).
Claim 8, Beghelli discloses the inspection device for emergency lighting equipment as disclosed in claim 1, wherein the handheld device is a remote control (see P[0066]…remote control…) or a smart phone (P[0066]…smartphone device 11…).
Claim 9, Beghelli in view of Beghelli’01 disclose the inspection device for emergency lighting equipment as disclosed in claim 8, wherein when the handheld device is the remote control (see Beghelli’01, P[0066]…remote control…), it includes an inspection button and a reset button (see Beghelli’01, P[0111]..buttons….associated with defined commands…; and see Beghelli, P[0057]-[0057]… test triggering commands…..test reset commands…; therefore an inspection button is associated with test triggering command and a reset button is associated with a test reset command).
Claim 10, Beghelli in view of Beghelli’01 discloses the inspection device for emergency lighting equipment as disclosed in claim 8, wherein when the handheld device is a smart phone (see, P[0066]…smartphone device 11…), it provides an inspection button icon and a reset button icon on a display screen (see Beghelli’01, P[0111]..icons….associated with defined commands…; and see Beghelli, P[0057]-[0057]… test triggering commands…..test reset commands…; therefore an inspection button icon is associated with test triggering command and a reset button icon is associated with a test reset command).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             9/1/22